IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,986-01


                      EX PARTE STEVEN CRAIG MALLET, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1230338-A IN THE 178TH DISTRICT COURT
                             FROM HARRIS COUNTY


     Per curiam. RICHARDSON , J., filed a concurring opinion, in which HERVEY ,
NEWELL , and WALKER , JJ., joined. YEARY , J., concurred.

                                           OPINION

       Applicant was convicted of delivery of a controlled substance in Penalty Group 1, less than

1 gram, and sentenced to 10 months’ imprisonment. Applicant did not file a direct appeal. Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       This computer-generated application does not duplicate the formatting of this Court’s Art.

11.07 writ application form and is therefore non-compliant. See TEX . R. APP. P. 73.2. However, the

State agrees with the trial court’s recommendation to grant relief. Therefore this Court will not

dismiss the application. See Ex parte Golden, 991 S.W.2d 859 (Tex. Crim. App. 1999).
                                                                                              2

       Applicant contends that he is actually innocent. Based on the record, the trial court has

determined that Applicant has established by clear and convincing evidence that he is actually

innocent.

       We agree. Relief is granted. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996);

Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002). The judgment in cause number 1230338

in the 178th District Court of Harris County is set aside.



Delivered: April 14, 2021
Publish